                                                                                    E-FILED
                                                         Tuesday, 30 April, 2019 03:55:37 PM
                                                               Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

JANE DOE,                           )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 18-cv-3234
                                    )
MILO ZIEMER, et al.,                )
                                    )
            Defendants.             )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      This matter comes before the Court on Motion of Defendant, Milo

Ziemer, Requesting Reconsideration of the Granting of Plaintiff’s Motion for

Leave to Proceed Under the Pseudonym of “Jane Doe” (d/e 18) (Motion).

For the reasons set forth below, the Motion is ALLOWED.

      Plaintiff alleges that she was an inmate at the Logan Correctional

Center in 2017. She claims that Defendant Ziemer was then an employee

at the Logan Correctional Center in the Maintenance Department who

sexually assaulted her while in prison. She alleges claims for violations of

her constitutional rights under 42 U.S.C. § 1983 against Ziemer and several

other employees and officials at the Logan Correctional Center, as well as

state law claims against Ziemer for intentional torts. See generally

Complaint (d/e 1). Upon filing this action, the Plaintiff asked for permission
                                 Page 1 of 6
to proceed under the pseudonym Jane Doe due to fear of retaliation if the

fact that she brought this suit became public. The Court allowed the

request but noted that no defendant had yet been served or answered and

that any defendant could ask the Court to revisit the issue. Text Order

entered September 20, 2018.

      Ziemer has asked the Court to do so. Ziemer is currently a defendant

in a state criminal case, People v. Ziemer, Logan County, Illinois, Circuit

Court Case No. 17-CF-208 (Criminal Proceeding). Ziemer submitted the

Bill of Indictment filed in the Criminal Proceeding. Memorandum in Support

of Motion of Defendant, Milo Ziemer, Requesting Reconsideration of the

Granting of Plaintiff’s Motion for Leave to Proceed Under the Pseudonym of

“Jane Doe,” (d/e 19), Exhibit A, Bill of Indictment. The Bill of Indictment

charges Ziemer with repeatedly committing the crime of Custodial Sexual

Misconduct on two inmates. The Bill of Indictment identifies these two

inmates by name. Bill of Indictment, Counts I through V. Plaintiff Jane Doe

is one of these two individuals. See Motion for Leave to Proceed as Jane

Doe (Filed Under Seal Pursuant to Order Entered 9/17/2018) (d/e 9), at 1

(identifying Plaintiff by name).

      Ziemer asks this Court to reconsider allowing Plaintiff to proceed

anonymously. Ziemer argues that he may be entitled to assert his Fifth

                                   Page 2 of 6
Amendment rights against self-incrimination in this case in light of the

pending criminal charges. He argues he must know the Plaintiff’s identity

to exercise his rights. He also argues that if Plaintiff is one of the two

named individuals in the Bill of Indictment then her name is already a

matter of public record and no reason exists to allow her to conceal her

identity in this case.

      Plaintiff responds that she is still in fear of retaliation if she proceeds

in this case under her own name. She states in her response to the Motion

that she is no longer in custody but is still on parole. She says that she is

still afraid that her parole could be terminated in retaliation for bringing this

action. She also argues that the Bill of Indictment is not really on the public

record because it is only available at the Logan County courthouse.

Plaintiff’s Response to Defendant Ziemer’s Motion to Reconsider the

Granting of Plaintiff’s Motion for Leave to Proceed Under the Pseudonym of

“Jane Doe,” (d/e 22) (Response), at 3-4.

      This Court’s proceedings are open to the public and matters before

this Court are presumed to be litigated in public “in order to enable the

proceedings to be monitored by the public.” Doe v. City of Chicago, 360

F.3d 667, 669 (7th Cir. 2004). A party may overcome this presumption if




                                  Page 3 of 6
the risk of harm to the individual party outweighs the interests of the society

in having public trials. Id.

          In this case, the potential harm to the Plaintiff does not outweigh the

public interest of conducting litigation in the open. Plaintiff’s identity is

already a matter of public record in the Bill of Indictment. Contrary to

Plaintiff’s argument, the records of the Logan County Circuit Courts are

public records. Plaintiff fears that the employees at the Logan Correctional

Center would retaliate against her. The records at the Logan County

Circuit Court are easily available to such employees since the Logan

Correctional Center is in Logan County.1 Her identity, therefore, is already

easily accessible to these people regardless of whether she proceeds in

this case in her own name.

          Plaintiff faces less risk of retaliation because she is no longer in state

custody. The Plaintiff is out on parole. The risk of retaliation by Logan

Correctional Center employees is far less now that she is not in their

custody. The Plaintiff is worried about maintaining her parole. She fears

that a parole officer might retaliate against her by charging her with a

parole violation if she is required to litigate in public. She presents only

relates generalized fears but no evidence that her parole is at risk. This


1
    The Court takes judicial notice that the Logan Correctional Center is in Logan County.
                                               Page 4 of 6
generalized fear is not sufficient to overcome the presumption against

litigating in secret, particularly because she is no longer in custody and

because her name is already a matter of public record in the Bill of

Indictment.

      The Plaintiff cites In re a Minor, 149 Ill.2d 247, 595 N.D.2d 1052 (Ill.

1992) for the proposition that the identities of victims of sexual assault are

kept confidential. Plaintiff’s Response to Defendant Ziemer’s Motion to

Reconsider the Granting of Plaintiff’s Motion for Leave to Proceed Under

the Pseudonym of “Jane Doe,” (d/e 22) (Response), at 4. The In re Minor

case does not apply to this situation. The victim in In re Minor was not an

adult and further did not elect to file suit in federal court. Plaintiff has

elected to invoke the jurisdiction of this Court to pursue her claims for

money damages. Such suits in this country are not tried in secret. She has

the burden to overcome the strong presumption in favor of public judicial

proceedings in the United States. See Doe, 360 F.3d at 669. Plaintiff has

failed to overcome that presumption. Her identity is already on the public

record and she is no longer an inmate at risk under the custody and control

of individuals she alleges are liable for the wrongs done to her. The risk to

her is greatly diminished and does not outweigh the presumption in favor of

public trials in this country.

                                   Page 5 of 6
      In addition, Ziemer is entitled to know the extent to which his Fifth

Amendment rights against self-incrimination would be implicated in his

filings and discovery responses in this case. Ziemer’s personal concerns

provide additional support for the conclusion that the public interest

outweighs the Plaintiff’s personal concerns.

      THEREFORE, IT IS ORDERED that the Motion of Defendant, Milo

Ziemer, Requesting Reconsideration of the Granting of Plaintiff’s Motion for

Leave to Proceed Under the Pseudonym of “Jane Doe” (d/e 18) is

ALLOWED. The Clerk shall revise the docket to identify the Plaintiff by her

name, Jennifer Tyree, followed by the notation “f/k/a Jane Doe.” All

subsequent filings shall refer to the Plaintiff by her name.

ENTER: April 30, 2019



                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE




                                 Page 6 of 6
